  Case 1:21-mj-00191-RSK ECF No. 1, PageID.1 Filed 04/07/21 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                        Case No. 1:21−mj−191

   v.                                      Hon. Ray Kent

EMMANUEL ALEMAR−ROSAS,

         Defendant.
                                      /



                           NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

Type of hearing(s):    Detention Hearing
Date/Time:             April 12, 2021 10:30 AM
Magistrate Judge:      Ray Kent
Place/Location:        584 Federal Building, Grand Rapids, MI




                                      RAY KENT
                                      U.S. Magistrate Judge

Dated: April 7, 2021            By:    /s/ Faith Hunter Webb
                                      Judicial Assistant
